JONES, J.
Under the provisions of Sections 1465-61 and 1465-93, General Code, enacted in 108 Ohio Laws, 316, 324, a minor 14 years and 7 months of age, working for hire and injured when those sections were in effect, is an employe and if the latter has complied with the Workmen’s Compensation Act is deemed sui juris for the purposes of the act. Such minor, having applied'for and received compensation from the Industrial Commission under the act cannot thereafter maintain an action fon. damages against such employer.
Judgment of the Court of Appeals reversed and that of the common pleas court affirmed.
Marshall, C. J., Matthias, Day, Allen, Kin-kade and Robinson, JJ., concur.